Order, Supreme Court, New York County (Michael J. Obús, J), entered April 8, 2009, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]), given the seriousness of the underlying conduct involving a child. Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Román, JJ.